Exhibit 10.1


AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of August
1, 2008, is made and entered into among WYNN RESORTS, LIMITED, a Nevada
corporation (the “Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”) on behalf of
the Lenders (as hereinafter defined).
 
RECITALS
 
A.           The Borrower and the Administrative Agent are parties to that
certain Credit Agreement dated as of June 21, 2007 (as amended, modified or
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
Administrative Agent, Deutsche Bank Securities Inc., as joint lead arranger and
joint book running manager, Banc of America Securities LLC, as joint lead
arranger and joint book running manager and Bank of America, N.A., as
syndication agent, and the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”).
 
B.           The Borrower has requested that the Lenders agree, subject to the
conditions and on the terms set forth in this Amendment, to (i) amend the
restriction on assignment set forth in Section 10.07(b)(ii)(D) of the Credit
Agreement pertaining to the assignment by a Lender of its interest in the Loan
to Affiliates of the Borrower or direct or indirect holders of an Equity
Interest in the Borrower in the limited manner set forth in Section 2 below and
(ii) amend certain other provisions of the Credit Agreement as set forth herein.
 
C.           The Lenders are willing to amend the Credit Agreement, subject to
the conditions and on the terms set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Administrative Agent on
behalf of the Lenders agree as follows:
 
1.           Definitions
 
Except as otherwise expressly provided herein, capitalized terms used in this
Amendment shall have the meanings given in the Credit Agreement, and the rules
of interpretation set forth in the Credit Agreement shall apply to this
Amendment.


2.     Amendment.
 
(a)           Definition of Excluded Distributions.  Section 1.01 of the Credit
Agreement is hereby amended by, in the definition of the term “Excluded
Distributions,” (A) deleting the word “and” before clause (vi) thereof, and (B)
inserting the following new clause (vii) at the end of such definition:
 

 

--------------------------------------------------------------------------------


 
(vii) other dividends, distributions and other amounts paid or advanced to the
Borrower or any Restricted Subsidiary thereof in an aggregate principal amount
during the term of this Agreement not to exceed $500,000,000.


(b)           Amendment to Section 2.04(b)(iv).   Section 2.04(b)(iv) of the
Credit Agreement is hereby amended by replacing the percentage set forth therein
“50%” with the percentage “100%.”


(c)           Amendment to Section 10.01.   Section 10.01 of the Credit
Agreement is hereby amended by inserting the following two new paragraphs at the
end thereof.


Notwithstanding anything to the contrary in this Section 10.01 (but, for the
avoidance of doubt, subject to Section 10.07(b)(ii)(D)), any change or amendment
to the definition of “Excluded Distributions” or Section 2.04(b)(iv), or any
other change or amendment to this Agreement that will effectively result in
changes or amendments to such provisions shall require the written consent of
Lenders having at least 80% of the sum of (x) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


Notwithstanding anything to the contrary in this Agreement, in the event that
the Borrower or any Affiliate of the Borrower, shall offer any fee, payment or
other consideration to any Lender in connection with such Lender's consideration
or approval of any consent, waiver or amendment hereto or hereunder, or to or
under any other Loan Document, then the Borrower shall, or shall cause such
Affiliate, to offer such fee, payment or other consideration to each other
Lender on a pro rata basis based on the sum of (x) the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Commitments held by each
such Lender; provided that (i) the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of of the foregoing and (ii) Mr. Wynn shall not be offered
such a fee, payment or other consideration for the portion of the Loans held by
Mr. Wynn which he is not entitled to vote pursuant to the terms hereof.  For the
avoidance of doubt, any such offer may be conditioned upon consent or agreement
to such consent, waiver or amendment.


(d)           Amendment to Section 10.07(b)(ii)(D).  Section 10.07(b)(ii)(D) of
the Credit Agreement is hereby amended and restated in its entirety as follows:


  (D) none of the Borrower, any direct or indirect holder of an Equity Interest
in the Borrower, or any Affiliate of the Borrower, in any such case other than
Mr. Wynn (subject to the following proviso), nor any Person that has been denied
an approval or a license, or otherwise found unsuitable by any Gaming
Authorities under the Gaming Laws applicable to the Lenders shall be an Eligible
Assignee; provided, however, that to
 
 

--------------------------------------------------------------------------------


 
the extent that the aggregate amount of unused Commitments and Total
Outstandings held by Mr. Wynn exceeds 25% of the aggregate amount of unused
Commitments and Total Outstandings held by all Lenders, then notwithstanding any
provision of this Agreement to the contrary, (i) Mr. Wynn shall not be entitled
to a vote with respect to such excess amount in connection with any amendment,
modification, waiver, instruction to the Administrative Agent or any other
matter under this Agreement (except that Mr. Wynn shall retain such voting right
with respect to the matters described in the first proviso to Section 10.01 that
directly affect Mr. Wynn) and (ii) the amount of any such excess shall be
excluded from the aggregate amount of unused Commitments, Total Outstandings,
and outstanding Loans of any Class under this Agreement for purposes of
determining the Required Lenders or any specified percentage of Lenders of any
Class.


(e)          Amendment to Section 10.07(e).  Section 10.07(e) is hereby amended
by deleting the parenthetical “(other than a natural person)” from the second
line thereof in its entirety and replacing it with the following:


  (other than any natural person except Mr. Wynn)


3.     Representations and Warranties.  To induce the Lenders to agree to this
Amendment, the Borrower represents to the Administrative Agent and the Lenders
that as of the date hereof:


(a)     the Borrower has all power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this Amendment;
 
(b)     the execution and delivery of this Amendment and the performance of the
obligations of the Borrower hereunder have been duly authorized by all necessary
action on the part of the Borrower;
 
(c)     the execution and delivery of this Amendment by the Borrower and the
performance of the obligations of the Borrower hereunder do not and will not
conflict with or violate (i) any provision of the articles of incorporation or
bylaws (or similar constituent documents) of the Borrower, (ii) any Requirement
of Law, (iii) any order, judgment or decree of any court or other governmental
agency binding on the Borrower, or (iv) any indenture, agreement or instrument
to which the Borrower is a party or by which the Borrower or any property of the
Borrower, is bound, and do not and will not require any consent or approval of
any Person;
 
(d)     this Amendment has been duly executed and delivered by the Borrower and
other than as modified by the limited amendment hereunder, the Credit Agreement
and the other Loan Documents are the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);
 
 

--------------------------------------------------------------------------------


 
(e)     no event has occurred and is continuing or will result from the
execution and delivery of this Amendment that would constitute a Default or an
Event of Default;
 
(f)      since the Closing Date, no event has occurred that has resulted, or
could reasonably be expected to result, in a Material Adverse Effect; and
 
(g)     each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date this representation is being made, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.
 
4.      Effectiveness of this Amendment.  This Amendment shall be effective only
if and when executed by the Borrower and the Administrative Agent, on behalf of
the Lenders.


5.      Miscellaneous.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).  This Amendment may be executed in one or
more duplicate counterparts and when signed by all of the parties listed below
shall constitute a single binding agreement.  Except for the limited amendments
set forth in Section 2 hereof, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect.  The foregoing
amendments shall be strictly construed in accordance with the express terms
thereof.  Except with respect to the matters specifically amended thereby,
Section 2 above shall not operate as a waiver of any right, remedy, power or
privilege of any Lender or the Administrative Agent under the Credit Agreement
or any other Loan Document or of any other term or condition of the Credit
Agreement or any other Loan Document.  This Amendment shall be deemed a “Loan
Document” as defined in the Credit Agreement.  Sections 10.16(a), 10.16(b) and
10.17 of the Credit Agreement shall apply to this Amendment and all past and
future amendments to the Credit Agreement and other Loan Documents as if
expressly set forth therein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers as of the day and year first above written.
 
 

 
WYNN RESORTS, LIMITED
a Nevada corporation
     
By:
 /s/ Matt Maddox    
Name:
 Matt Maddox    
Title:
 Chief Financial Officer   










 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent on behalf of
the Lenders
     
By:
 /s/ Mary Kay Coyle    
Name:
 Mary Kay Coyle     
Title:
 Managing Director             
By:
 /s/ Kevin F. Sullivan     
Name:
 Kevin F. Sullivan     
Title:
 Managing Director   



 


 


 

